                 Case 1:19-cv-05255-RA Document 41 Filed 12/02/19 Page 1 of 2




                                  PERRY, VAN ETTEN,
                                ROZANSKI & KUTNER, LLP

PLEASE REPLY TO~

NEW YORK OFFICE                               Jeffrey K. V Jn fllcn                       LONG ISLAND OFFICE
60 Brood Sin-el, Suite 3600A                  Mcmbt.-r or the Finn                 22S Bro11dhollow Road, Suite 430
New York, New York UHI04                   ik~ns.:tt~1l!(alpyr1'1;!w,,vm                  Melville, New Yurk 11747
(212) 406-9710                                   E:i1tcn~ion 132                                     (631) 414-7930
Fox (646) 370-3303                                                                               Fux (63 l) 777-4504

M,,nbm pf11J,; rinn                                                                                          t\:fSA.Kl±)lJ;.•
Douglas r. Perry                                                                                         John J. UllriLh
Jeffrey K. Van !Juen•                                                                            Michncl H. Glal¢iman•
Kcrmcth J. Kutner..                                                                                    Ariuna K. Politis
                                                                                                 Kri~tcn Pctcrsc:i Hofer
Partners                                                                                            Amanda M1llcau•
LL-onard Porcelli••                          December 2, 2019                                    Phylicia D.C. Pear.on
Jerome S. Olincr•                                                                                      Manuel D. Peret.
Geoffrey 1-1. Pforr                                                                                   Samantha Carroll
Thomuj, F. Maher
Joseph K. Stran~
George L. Mahoney

Also admincd in
New Jersey•
Connecticut u
Califomiau•                                           USDC-SDNY
                                                      DOCUMENT
Via ECF                                               ELECTRONICALLY FILED
The Honorable Ronnie Abrams                           DOC#:
United States District Court
Southern District of New York
                                                  ,   o--' TE F-,L-E-D:-1✓-1-r-1.-{,--.{   -J-
                                                                              1        .
40 Foley Square
Courtroom 1506
New Yorlc, NY I 0007

           Re:     David J. Desousa and Jociane DeSousa v. Integral Contracting Inc.,
                   Franklin Gonzalez and Central Interiors Inc.
                   Our File No.: 174029
                   Date of Loss: March 21, 2019
                   Docket No.: 19-cv-5255 (RA)

Dear Judge Abrams:

           This office represents defendant Central Interiors Inc. in the above-referenced matter.

       I am writing to the Court to request a 45 day extension to the discovery schedule. This
request is based upon my ongoing trial which commenced on November 13, 2019 and will not
end until December 21, 2019 (Da~jra v. D'Amato Build£rs & Advisors. LLC, Index No.:
701387/14, Justice Batter~ Supreme Court, County of Queens).
             Case 1: 19-cv-05255-RA Document 41 Filed 12/02/19 Page 2 of 2



          I thank the Court for its anticipated consideration.

                                                            Respectfully submitted,

                                                            PERRY, VAN ETTEN, ROZANSKI
                                                                 & PRI   VERA, LLP



 JVEmkr

 cc:      Via ECF & Regular Mail
          Jaroslawicz & Jaros, LLC
          225 Broadway, 24th Floor
          New York, NY !0007
          Attn: David Jaroslawicz, Esq.

          Via ECF & Reg11/ar Mail
          Morris Duffy Alonso & Faley
                                  nd
          IOI Greenwich Street, 22 Floor
          New York, NY I0006
          Attn: Michael B. Titowsky, Jr., Esq.

          Via Reg11/ar Mail
          Franklin Gonzalez
          1991 Bronxdale Avenue, F9
          Bronx, NY I0462




Defendant Central Interiors Inc. is advised that any request for an adjournment or extension
of time must be made in accordance with Paragraph 1(D) of the Court's Individual Rules &
Practices in Civil Cases, which provides that the request must state "(1) the original due date,
(2) the number of previous requests for adjournments or extensions of time, (3) whether these
previous requests were granted or denied, and (4) whether the adversary consents, and, if
not, the reasons given by the adversary for refusing to consent." Furthermore, if the
requested adjournment or extension affects any other scheduled dates, a proposed Revised
Scheduling Order must be included. Defendant Central Interiors Inc. shall resubmit its
request in accordance with the Court's Individual Rules.
                                                                       , i
                                                                         '
SO ORDERED.


                                                           Hon.    n     Abrams
                                                           12/3/2019
